UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7785


MICHAEL P. GRAFMULLER,

                Petitioner - Appellant,

          v.

JOSEPH WEGNER, Director, Air Force Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00050-RAJ-DEM)


Submitted:   March 27, 2014                   Decided:   May 9, 2014


Before DUNCAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael P. Grafmuller, Appellant Pro Se.    Joel Eric Wilson,
Assistant  United  States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    P.     Grafmuller       appeals        from    the     district

court’s   order    accepting       the    recommendation         of    the    magistrate

judge and denying relief on his 28 U.S.C. § 2241 (2012) petition

challenging     his     military    convictions.           We    have   reviewed      the

record and find no reversible error.                    Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.                   Grafmuller v. Wegner, No.

2:13-cv-00050-RAJ-DEM           (E.D.    Va.    filed    Sept.    5,    2013;    entered

Sept. 9, 2013).          We dispense with oral argument because the

facts   and    legal    contentions       are    adequately       presented      in   the

materials     before     this    court    and    argument       would    not    aid   the

decisional process.



                                                                                AFFIRMED




                                           2